Fourth Court of Appeals
                               San Antonio, Texas
                                   September 9, 2015

                                  No. 04-15-00444-CR

                                 Ronald Whit DUBOSE,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 07-1246-CR
                      Honorable Dwight E. Peschel, Judge Presiding

                                        ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on September 9, 2015.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2015.

                                             _____________________________
                                             Keith E. Hottle, Clerk